Citation Nr: 0627084	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from July 12, 2000, 
to September 7, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from September 8, 2004, forward.

3.  Entitlement to an initial compensable evaluation for a 
scar on the right neck.

4.  Entitlement to service connection for prostate cancer due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

With regard to the claims for increased compensation on 
appeal, as the veteran expressed disagreement with the 
initial ratings assigned in the October 2001 rating decision 
for PTSD and a scar of the neck, the issues have been listed 
accordingly on the first page of this decision, and the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) concerning "staged ratings" are applicable thereto.  

This case has twice previously been before the Board.  In May 
2003, the Board remanded the case to schedule the veteran for 
a hearing before a Veterans Law Judge (VLJ), which was 
scheduled for September 2003.  The veteran cancelled that 
hearing.  Thereafter, the veteran, without sufficient 
evidence of good cause, failed to report to another hearing 
before a VLJ at the RO scheduled for April 12, 2004.  
Therefore, the request for a hearing will be considered 
withdrawn, and the Board will proceed in this case as set 
forth below.  38 C.F.R. § 20.704(d).

In August 2004, the Board denied a service connection claim 
for migraine headaches, and remanded the increased rating 
claims for additional evidentiary development.  That 
requested development has been undertaken.  The service 
connection claim for prostate cancer was also remanded in 
August 2004 and, as will 
be explained herein, the action requested at that time was 
not undertaken and therefore it must be remanded again to 
ensure compliance with the remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

The claim of service connection for prostate cancer due to 
herbicide exposure is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 7, 2004, the veteran's PTSD was 
primarily characterized by problems with anger, intrusive 
thoughts about Vietnam, increased startle response, 
hypervigilence, and sleep impairment, with a Global 
Assessment of Functioning (GAF) score of 55.

2.  On and after September 8, 2004, the veteran's PTSD has 
effectively resulted in total social and occupational 
impairment that precludes him from securing or following 
substantially gainful employment and is manifested by such 
symptoms as social isolation, anger, sleep difficulty, poor 
grooming and hygiene, anxious/paranoid behavior, and an 
inability to successfully work with or for others, with a GAF 
score of 40.

3.  The veteran's neck scar is productive of complaints of 
cramping; and is manifested by a scar 4 inches long and 1/4 
inch wide at the medial one third of the scar, with slight 
hypopigmentation, not disfiguring, without evidence of pain 
or tenderness.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent is not warranted 
for PTSD for the period extending from July 12, 2000, to 
September 7, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for an evaluation of 100 percent for PTSD 
are met from September 8, 2004, forward.  38 U.S.C.A. §§ 
1155, 5100-5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for a 10 percent evaluation for a scar on 
the right neck are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, this was done in a letter from the RO in 
February 2001, and additional RO communications have provided 
a substantial amount of notice pertaining to the duty to 
assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a February 2001, May 2003 and October 2003 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  We therefore believe that 
appropriate notice has been given in this case.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For the reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Furthermore, the claims file reflects that the August 2002 
SOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision, particularly 
inasmuch as relates to the PTSD claim, inasmuch as an 
increased evaluation is granted herein and the appropriate 
effective date is discussed.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran filed his original service connection claim for 
PTSD and for claimed throat problems (scar) in July 2000.  

A VA PTSD examination was conducted in January 2001, and the 
claims folder was reviewed.  The report noted that the 
veteran performed a combat tour of Vietnam from June 1970 
until about June 1971, serving with the medical service 
corps.  It was noted that he had received a Combat Medical 
Badge. 

The report indicated that, since discharge from service, the 
veteran had experienced problems with anger and also 
constantly experienced intrusive thoughts about Vietnam.  He 
described symptoms of startle response, hypervigilence, and 
severe chronic insomnia.  On objective examination, the 
veteran was disheveled with poor hygiene and grooming.  
Speech was goal directed and at a normal rate.  Mood was 
generally euthymic and affect was appropriate to content.  
Thought process was linear and logical; content was 
unremarkable for delusions, preoccupations, phobias or 
obsessions.  Memory was intact for recent and remote events.  
There was no suicidal or homicidal ideation.  Verbal material 
was abstractly interrupted.  Reality testing was intact.  
Axis I diagnoses of PTSD of moderate severity and continuous 
alcohol abuse, secondary to PTSD, were made.  A GAF score of 
55 was assigned.   

A VA dental and oral examination was conducted in January 
2001.  The veteran reported that he was thrown back in an 
explosion in Vietnam, hitting the left side of his face on an  
APC (armored personnel carrier) in 1972.  He reported that he 
had shrapnel in his right neck which was removed by a medic 
and that, later in 1972, an infection in the right neck 
developed which was treated with surgery and antibiotics.  It 
was noted that he had no neck problems on examination.  

In an October 2001 rating decision, the RO granted service 
connection for PTSD, for which a 50 percent evaluation was 
assigned, and for a scar of the right neck, assigned a 
noncompensable evaluation, both effective from July 2000.

The record contains a March 2002 statement from the veteran's 
employer from a door and hardware company.  His employer 
reported that the veteran had worked on and off at the 
company for 9 to 10 years.  It was reported that his mood 
swings and attitude changes were unpredictable and sudden, 
due to which the veteran was only hirable for about 30 to 40 
percent of the available work time.  It was also noted that 
he could not be sent to certain jobs due to his attitude and 
personal hygiene.  It was also noted that he drank heavily.  
The employer indicated that he kept the veteran employed 
because he was trying to help him.

The record contains a VA progress note for counseling dated 
in June 2003.  A systems review revealed that the veteran was 
losing his ability to focus and concentrate, which was 
affecting his ability to make a living.  The veteran 
indicated that he was only working 1 to 3 days a week.  An 
assessment of increased PTSD symptoms was made and a 
recommendation to seek counseling as available was made.  

The record contains a September 2004 letter from the 
veteran's wife describing some of his PTSD symptoms including 
sleep problems, intrusive thoughts of Vietnam, heavy 
drinking, confusion and memory problems, undersocialization 
and some hygiene issues.

The record also contains a second statement from the 
veteran's employer dated in September 2004.  The employer 
indicated that he terminated the veteran's employment in 
February 2004 because he was no longer able to follow 
instructions and could not remember the usual processes.  The 
employer indicated that the veteran's attitude, hygiene and 
social skills were also factors in his termination.

A VA examination for scars was conducted in September 2004 
and the claims folder was reviewed.  A history of shrapnel 
wound on the right side of the neck from a grenade blast in 
service was noted.  Examination revealed a 4 inch linear scar 
in the neck and right submandibular area.  The medial one 
third of the scar was about 1/4 inch wide and slightly 
hypopigmented.  The veteran reported having an occasional 
cramping sensation in the area of the scar.  A diagnosis of 
scarring of the right neck due to surgical excision of a 
submandibular lymph node which developed after a shrapnel 
injury while on active duty in Vietnam with complaints of 
occasional discomfort was made.  The scar was described as 
not disfiguring and only perceptible in the medial one third. 

A VA PTSD examination was conducted in September 2004 and the 
claims file was reviewed.  The veteran reported that he had 
been married three times and had married his third wife in 
early 2004.  The veteran reported that he drank 8 to 9 beers 
a day, and that alcohol use suppressed his nightmares.  It 
was noted that the veteran had recently been fired from his 
job.  The veteran explained that he had become extremely 
anxious about his job making doors and indicated that his 
behavior made his boss and clients nervous.  

Mental status examination revealed that the veteran was fully 
oriented and cooperative.  He was disheveled and dirty in 
appearance and had difficulty making eye contact with the 
examiner.  He appeared uncomfortable and extremely anxious.  
There was no apparent impairment of thought processes or 
communication.  There was no evidence of delusions or 
hallucinations.  He denied current and past active 
suicidal/homicidal ideation, but admitted to passive suicidal 
ideation.  An impression of chronic, severe PTSD was made and 
a GAF score of 40 was assigned.  The examiner explained that 
the veteran's own reports as well as letters submitted from 
his wife and former employer indicated that the severity of 
his PTSD had increased dramatically over the last couple of 
years.  It was noted that his overall level of distress was 
severe enough to interfere with his ability to groom himself 
adequately and to engage in normal consistent social 
interactions.  

In a December 2005 rating decision, the RO granted a 70 
percent evaluation for PTSD, effective from September 8, 
2004, the date of the aforementioned VA PTSD evaluation.  

III.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As noted in the Introduction, above, when the current appeal 
arose from the initially assigned rating, consideration must 
be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A.  Evaluation in excess of 50 percent for post-traumatic 
stress disorder (PTSD)
from July 12, 2000, to September 7, 2004, and in excess of 70 
percent
from September 8, 2004, forward

      The veteran's service-connected PTSD was evaluated as 50 
percent disabling from July 12, 2000, to September 7, 2004 
and is currently evaluated as 70 percent disabling from 
September 8, 2004, forward.  Under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  That code, pursuant to 38 C.F.R. 
§ 4.130 and the General Rating Formula for Mental Disorders, 
provides for the following pertinent evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work- like 
setting ); inability to establish and maintain effective 
relationships; and

100 percent for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM- IV).  A GAF score of 31 to 40 is defined as denoting 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is warranted for 
"moderate symptoms (e.g., flattened affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts, abuse of co-workers)."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The competent evidence of record indicates that from July 12, 
2000, to September 7, 2004, the manifestations of the 
veteran's PTSD were most consistent with a 50 percent 
evaluation for PTSD, as assigned by the RO.  A January 2001 
VA examination report revealed that the veteran's primary 
manifestations of PTSD included anger, intrusive thoughts 
about Vietnam, startle response, hypervigilence, and severe 
chronic insomnia.  Speech was goal directed and at a normal 
rate.  Mood was generally euthymic and affect was appropriate 
to content.  Thought process was linear and logical; content 
was unremarkable for delusions, preoccupations, phobias or 
obsessions.  Memory was intact for recent and remote events.  
There was no suicidal or homicidal ideation.  Verbal material 
was abstractly interrupted.  Reality testing was intact.  
Axis I diagnoses of PTSD of moderate severity and continuous 
alcohol abuse, secondary to PTSD, were made.  A GAF score of 
55 was assigned.  

The Board notes that evidence including a March 2002 
statement from the veteran's employer, and a June 2003 VA 
progress note for counseling, indicated that the veteran's 
PTSD symptoms may have been increasing.  However, no clinical 
evaluation was undertaken in either 2002 or 2003 to 
conclusively establish whether the veteran's PTSD had 
chronically increased and accordingly, the aforementioned 
evidence in and of themselves and in the absence of 
sufficiently detailed information comporting with the rating 
criteria, do not provide a basis for the assignment of an 
evaluation in excess of 50 percent. 


The evidence does not reflect that at any time from July 12, 
2000 to September 7, 2004, the veteran demonstrated 
manifestations consistent with impairment evaluated as 70 
percent disabling, such as: current suicidal ideation; 
obsessional rituals interfering with activities; illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression; impaired impulse control; disorientation.  
Essentially, the veteran's only PTSD manifestation enumerated 
in the criteria for an evaluation in excess of 50 percent was 
poor hygiene and grooming, but this in and of itself does not 
form the basis for a higher evaluation when the majority of 
the PTSD manifestations and the assigned GAF score are shown 
to be most consistent with the a 50 percent evaluation.  
Accordingly, an evaluation in excess of 50 for the period 
extending from July 12, 2000, to September 7, 2004, is 
denied.

It was not until the September 8, 2004, VA examination that 
sufficiently detailed evidence was presented which indicated 
that in fact the veteran's PTSD had increased in severity, 
warranting a higher evaluation.  At that time, chronic severe 
PTSD was diagnosed and a GAF score of 40 was assigned.  A GAF 
score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  According to DSM-IV, GAF scores ranging between 31 
and 40, reflect some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See Carpenter v. Brown, supra.  

In this case, the actual clinically documented manifestations 
of the veteran's psychiatric condition do not include current 
suicidal ideation, obsessional rituals, or illogical speech.  
However, the veteran has been described as disheveled and 
dirty in appearance, and it was noted by the VA examiner in 
September 2004 that he demonstrated an inability to engage in 
normal consistent social interactions, as well as exhibiting 
anxious/paranoid behavior which adversely impacted his 
employability.  


The Board also notes that additional evidence received in 
September 2004 is also very probative in this case.  In 
September 2004 evidence was received from the veteran's 
spouse and from the veteran's employer.  The veteran's spouse 
described some of the veteran's PTSD symptoms including sleep 
problems, intrusive thoughts of Vietnam, heavy drinking, 
confusion, and memory problems, undersocialization and some 
hygiene issues.  The veteran's employer indicated that he 
terminated the veteran's employment in February 2004 because 
he was no longer able to follow instructions and could not 
remember the usual processes.  The employer indicated that 
the veteran's attitude, hygiene, and social skills were 
factors in his termination.

After considering all of the objective medical evidence of 
record, and with resolution of reasonable doubt in the 
veteran's favor, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met, as the 
veteran's PTSD has effectively resulted in total occupational 
and social impairment.  Resolving reasonable doubt in the 
veteran's favor, and without ascribing error to the action by 
the RO, the Board concludes that the criteria for the 
assignment of a 100 percent rating for PTSD have been 
satisfied, effective from September 8, 2004.

If a veteran is assigned a 100 percent schedular evaluation 
for a service-connected disability, the veteran is not 
entitled to a TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100 percent"); Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular 
rating means that a veteran is totally disabled).  
Accordingly, to the extent that a claim for TDIU is being 
sought, that matter is now moot and considered resolved.  

B.  Compensable evaluation forNeck Scar

The veteran filed his original claim for a neck scar in July 
2000.  The criteria for evaluating skin disorders were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49,590-
99 (July 31, 2002).  Where a law or regulation changes after 
a claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current legal criteria.  See, e.g., VAOPGCPREC 
7-2003.  

The RO has rated the veteran's scar of the right neck under 
38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800-7805.  

Under the old regulations, effective prior to August 30, 
2002, scars of the head, face, or neck that constituted 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement were 
assigned a disability evaluation of 50 percent.  38 C.F.R. § 
4.118, DC 7800 (2002) (effective prior to Aug. 30, 2002).  
Scarring that was severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles was 
evaluated as 30 percent disabling.  Id.  Moderate 
disfigurement was assigned an evaluation of 10 percent, and 
slight disfigurement was noncompensable.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to 
Aug. 30, 2002) provided a 10 percent rating for scars if they 
were superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
Aug. 30, 2002) provided a 10 percent rating for superficial 
scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to 
Aug. 30, 2002) provided that scars were also rated on 
limitation of function of the part affected.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
Aug. 30, 2002) provides criteria for the evaluation of 
eczema.  Under this DC 7806, a condition manifest by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is rated as 10 percent disabling.

Under the current regulations, effective on and after Aug. 
30, 2002, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent.  38 C.F.R. § 4.118, DC 7800 (2005) (effective 
Aug. 30, 2002).  Disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with four or five characteristics of disfigurement is 
assigned an evaluation of 50 percent.  Id.  A 30 percent 
evaluation is assigned for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
Id.  A 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  Id.

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 cm.) wide; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

In essence, the record contains essentially no clinical 
evidence pertaining to any manifestations related to the scar 
of the right neck.  The veteran complained of a slight 
cramping sensation, but no clinical disability, pain, 
tenderness or functional impairment related to the scar was 
described on VA examination of 2004.  The scar was described 
as 4 inches long and 1/4 inch wide with slight 
hypopigmentation.  The examiner reported that the scar was 
not disfiguring and was only perceptible in the medial one 
third.  

The veteran's neck scar warrants a 10 percent evaluation, but 
not more, under DC 7800 (as effective since Aug. 30, 2002).  
Under DC 7800 (2005) the description of the scar meets one of 
the eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800, inasmuch as it 
was described as at least one-quarter inch (0.6 cm.) wide at 
the medial one third of the scar.  A 30 percent evaluation is 
not warranted, inasmuch the scar was not determined to be 
productive of disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or 
manifested by two or three characteristics of disfigurement.

As for the possibility of a higher rating under either the 
old or new criteria pursuant to DCs 7803, 7804, those codes 
allow for a maximum 10 percent evaluation and do not provide 
a basis for an evaluation in excess of 10 percent.  Finally, 
there is no evidence to show a limitation of function of an 
affected part to warrant a compensable rating under DC 7805 
(effective prior to Aug. 30, 2002, and thereafter).

Based on the foregoing, the Board concludes that the 
veteran's neck scar is manifested by symptomatology that 
approximates the criteria for a 10 percent evaluation under 
the new version of DC 7800, since it is productive of one 
characteristic of disfigurement.  See 38 C.F.R. § 4.7.  
Accordingly, the claim is granted to this extent.  

ORDER

An evaluation in excess of 50 percent for PTSD, for the 
period extending from July 12, 2000, to September 7, 2004, is 
denied.

An increased (100 percent) rating for PTSD is granted 
effective from September 8, 2004, subject to the laws and 
regulations governing the award of monetary benefits.

A 10 percent rating for a scar of the right neck is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As for the fourth issue listed on page one, entitlement to 
service connection for prostate cancer due to herbicide 
exposure, the Board has construed argument contained in the 
veteran's representative's June 2004 statement to the Board 
to represent a timely Notice of Disagreement (NOD) responding 
to the denial of that claim by the RO in a February 2004 
rating decision.  The veteran has not been issued a Statement 
of the Case (SOC) addressing this issue.  

The Court of Appeals for Veterans Claims has stated that, 
when an SOC has not been provided following the timely filing 
of an NOD, a remand to the RO is required for a completion of 
an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Thus, the issue of entitlement to service connection for 
prostate cancer due to exposure to herbicides must be 
remanded to the RO for the issuance of an SOC.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
statement of the case and conduct any 
appropriate development on the issue of 
entitlement to service connection for 
prostate cancer due to herbicide 
exposure.  The veteran should be provided 
all appropriate laws and regulations 
pertinent to this issue, and apprised of 
his appellate rights and responsibilities 
regarding perfecting an appeal. 

2.  This issue should be returned to the 
Board if, and only if, there is timely 
submission of a Substantive Appeal in 
response to the SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


